DETAILED ACTION
This Office Action is in response to Applicant’s application 17/318,542 filed on May 12, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 12, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on May 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/495,741 filed on September 19, 2019
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 which depends indirectly on claim 1 and recites the extension portions extends to side surfaces of the light emitting chip, however claim 1 describes an insulator between the chip and the coupler and presumably extensions.  Thus it is unclear to Examiner how extension can extend to the side surface of the chip that is otherwise encapsulated in an insulating layer.  Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 16 and 18-19 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by U.S. 2009/0085048 (Lee). 
Regarding claim 1, Lee discloses in annotated Figure 2 a display apparatus comprising a light emitting diode chip, [0008] wherein the light emitting diode chip comprises: 
    PNG
    media_image1.png
    448
    899
    media_image1.png
    Greyscale

a light emitting structure, 30 [0037], including a first conductivity type semiconductor layer, 25 [0038], a second conductivity type semiconductor layer, 29 [0038],and an active layer, 27 [0038], interposed between the first and second conductivity type semiconductor layers, as shown; 
a first electrode, 31 [0043], electrically connected to the first conductivity type semiconductor layer, as shown; 
a second electrode, 33 [0043], electrically connected to the second conductivity type semiconductor layer, as shown; 
an insulator, 35 [0044], covering portions of upper surfaces of the first and second electrodes and side surfaces of the light emitting structure, as annotated and shown; 
couplers, 37 [0044] as annotated, disposed on the first and second electrodes and side surfaces of the light emitting structure, as shown, wherein the insulator is disposed between the couplers and the light emitting chip, as shown.

    PNG
    media_image2.png
    505
    867
    media_image2.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Lee discloses the light emitting diode chip is a horizontal structure; and the first electrode and the second electrode are arranged in a horizontal direction, where Examiner notes that since the chip and electrodes are three dimensional structures they must have horizontal structure and horizontal direction.
Regarding claim 10 which depends upon claim 2, and referring to annotated Figure 2, Lee teaches one or more of the side surfaces of the light emitting structure, as annotated, are inclined in relation to the horizontal direction, where an inclination of 90 degrees meets the claim.
Regarding claim 16 and referring to the discussion at claim 1, Lee discloses a display apparatus comprising a light emitting diode chip, [0008], wherein the light emitting diode chip comprises: a light emitting structure, 30, including a first conductivity type semiconductor layer, 25, a second conductivity type semiconductor layer, 29, and an active layer, 27. interposed between the first and second conductivity type semiconductor layers, as shown; an insulator, 35, covering side surfaces of the light emitting structure, as shown; a coupler, 37, disposed on the insulator and covering side surfaces of the light emitting structure.
Regarding claim 18 which depends upon claim 16, Lee teaches at annotated Figure 2 the light emitting diode chip further comprises a first electrode, 31, electrically connected to the first conductivity type semiconductor layer, as shown, the insulator covers a portion of the first electrode, as shown, and the coupler is electrically connected to the first electrode, as shown.
Regarding claim 19 which depends upon claim 16, Lee teaches at annotated Figure 2 the coupler includes at least one extension portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image3.png
    718
    806
    media_image3.png
    Greyscale
Claims 3-9, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and U.S. 2018/0233645 (Chae).
Regarding claim 3 which depends upon claim 2, Lee suggest the couplers are metal.  Lee does not explicitly teach each of the couplers includes a metal; and the couplers are configured to reflect light emitted from side surfaces of the light emitting diode chip.
Chae is directed to light emitting elements.  Regarding claim 1, Chae teaches and suggests a light emitting structure, 120 [0061], including a first conductivity type semiconductor layer, 121 [0075], a second conductivity type semiconductor layer, 125 [0075], and an active layer, 123 [0075], interposed between the first and second conductivity type semiconductor layers, as shown; a first electrode, 140 [0080], electrically connected to the first conductivity type semiconductor layer, as shown; a second electrode, 130 [0078], electrically connected to the second conductivity type semiconductor layer, as shown; an insulator, 150 [0089], covering portions of upper surfaces of the first and second electrodes and side surfaces of the light emitting structure, as shown in Figure 5B; couplers, 160 [0088-89], disposed on the first and second electrodes and side surfaces of the light emitting structure, as shown, wherein the insulator is disposed between the couplers and the light emitting chip, as shown, wherein: each of the couplers includes a metal e.g. Al or Ag; and the couplers are configured to reflect light emitted from side surfaces of the light emitting diode chip, as described.
Taken as a whole, the prior art is directed to improvements in LED devices.  Chae teaches a suitable modification of Lee’s device includes metal couplers and the couplers are configured to reflect light emitted from side surfaces of the light emitting diode chip.  An artisan would find it desirable to increase the optical output of the device thus improving its’ efficiency.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein each of the couplers includes a metal; and the couplers are configured to reflect light emitted from side surfaces of the light emitting diode chip, as taught by Chae, because Chae teaches this is a suitable modification of Lee’s device and because doing so would improve the optical output of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 3, Lee teaches the couplers comprise a first coupler, as annotated, and a second coupler, as annotated; the first coupler and the second coupler are spaced apart from each other, as shown, and are electrically insulated from each other, as shown where the insulating layer will electrically insulate the respective couplers; the first coupler is electrically connected to the first electrode, as shown; and the second coupler is electrically connected to the second electrode, as shown.
Regarding claim 6 which depends upon claim 4, Lee teaches at least one of the couplers includes an extension portion, as annotated.
Regarding claim 7 which depends upon claim 6, Lee teaches and suggests the extension portion is disposed at one side of the corresponding coupler in plan view.
Regarding claim 8 which depends upon claim 7, Lee teaches the extension portion extends in the lateral direction of the light emitting diode chip.
Regarding claim 9 which depends upon claim 7, Lee teaches and suggests the extension portion extends to side surfaces of the light emitting diode chip.
Regarding claim 11 which depends upon claim 4, and referring to the annotated Figure above, Lee teaches each of the insulator, the first coupler, and the second coupler includes one or more surfaces, as annotated, inclined in relation to the horizontal direction, e.g., 90 degree inclination, along with one or more side surfaces of the light emitting structure inclined in relation to the horizontal direction, e.g. 90 degree inclination.
Regarding claim 12 which depends upon claim 2, Lee teaches a further embodiment of the device of claim 2 at Figure 4 comprising a printed circuit board, 61 [0057], comprising substrate electrodes, 63 [0063], configured to supply power to the light emitting diode chip, as shown and described.
Regarding claim 13 which depends upon claim 12, Lee teaches bonding portions, e.g. 55 or 51 [0056], for bonding the light emitting diode chip to the printed circuit board, as shown and described.
Regarding claim 17 which depends upon claim 16 Chae teaches at annotated Figure 6B a light emitting diode chip, wherein the light emitting diode chip comprises: a light emitting structure, 120,  including a first conductivity type semiconductor layer, 121, a second conductivity type semiconductor layer, 125, and an active layer, 123, interposed between the first and second conductivity type semiconductor layers; an insulator, 150,  covering side surfaces of the light emitting structure; a coupler, 160, disposed on the insulator and covering side surfaces of the light emitting structure referring the discussion of claim 3 wherein the coupler includes a metal; and the coupler reflects light emitted from side surfaces of the light emitting structure.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 16 wherein: the coupler includes a metal; and the coupler reflects light emitted from side surfaces of the light emitting structure as taught by Chae, because Chae teaches this is a suitable modification of Lee’s device and because doing so would improve the optical output of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 20 which depends upon claim 16, Chae teaches the coupler, 160, covers all of the side surfaces of the light emitting structure at Figure 6B.
Allowable Subject Matter
Claims 5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 the prior art does not teach the device of claim 4 wherein an area of the second coupler is greater than that of the first coupler where Examiner in mindful of the burden of production and persuasion.
Regarding claim 14 the prior art does not teach the device of claim 13, wherein bottom surfaces of the bonding portions have the same elevation in the horizontal direction of the light emitting diode chip.
Regarding claim 15 the prior art does not teach the device of claim 1, wherein the light emitting structure is separated from a growth substrate so that a bottom surface of the first conductivity type semiconductor layer is exposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893